DETAILED ACTION
This Non-Final Office action is in response to Applicant’s Response on 01/06/2021.  Claims 1-7 and 34-46 are currently pending.  The earliest effective filing date of the present application is 06/17/2016.  The examiner notes that the restriction has been maintained as the dependent claims of each of the identified groups gets into different embodiments.  Accordingly, the examiner has examined the elected Group I, including claims 1-7. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2020 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2015/0025671 to Assar (“Assar”) in view of U.S. Pat. No. 6,334,684 to Yoshida et al. (“Yoshida”).
With regard to claim 1, Assar discloses the claimed make line (see e.g. abstract), comprising: 
a product preparation surface comprising a plurality product preparation stations for concurrent/simultaneous food prep of multiple orders (see e.g. [0022] “In another embodiment, a preparation area may comprise one or more areas.  Each of the one or more areas may comprise one or more ingredients and may correspond to a phase of preparation of a current order.  For example, a first area in the preparation area may comprise a first ingredient and a second ingredient (e.g., and/or one or more other ingredients), and a second area (e.g., that is different than the first area) may comprise a third ingredient and a fourth ingredient (e.g., and/or one or more other ingredients).  In the example, the current order may be associated with the first ingredient, the second ingredient, the third ingredient and/or the fourth ingredient.  At a first phase (e.g., at a first time), one or more indicators associated with one or more ingredients that are associated with the current order and are comprised in the first area (e.g., the first ingredient and the second ingredient) may be selected (e.g., but one or more indicators associated with one or more ingredients that are associated with the current order and are not comprised in the first area and/or are comprised in another area may not be selected).  At a second phase (e.g., at a second time (e.g., different than the first time)) (e.g., which may be started in response to receiving (e.g., user) input (e.g., indicating that preparation of one or more ingredients associated with the first phase has been completed)), one or more indicators associated with one or more ingredients that are associated with the current order and are comprised in the second area (e.g., the third ingredient and the fourth ingredient) may be selected (e.g., but one or more indicators associated with one or more ingredients that are associated with the current order and are not comprised in the second area and/or are comprised in another area may not be selected).“); 
the plurality of product assembly stations arranged in rows and columns on the product preparation surface and delimited by visible markings (see e.g. Fig. 4

    PNG
    media_image1.png
    415
    603
    media_image1.png
    Greyscale
);
a plurality of ingredient containers adjacent to and separate from the product preparation surface (see Fig. 2-3 and [0021-22]; see also Fig. 5, where the top surface of the lights could be considered the “product preparation surface” as the lights assist in the prep and are a “surface”, and further where this “surface” is adjacent to and separate from the ingredient containers; see also surface of Yoshida, below, as combined); and 
a line level lighting system, comprising: a plurality of ingredient lights, at least one ingredient light positioned adjacent each one of the plurality of ingredient containers (see e.g. Fig. 5 and [0024] “One or more ingredients (e.g., and/or a container comprising and/or associated with one or more ingredients) may be adjacent to and/or near one or more indicators corresponding to the first current order and one or more indicators corresponding to the second current order.  One or more indicators corresponding to the first current order may be comprised in a first portion (e.g., an upper portion and/or half) of a first side (e.g., and/or a second side) (e.g., where a side may be a left side, a right side, a top side, and/or a bottom side) of an ingredient (e.g., and/or a container comprising and/or associated with the ingredient), and/or one or more indicators corresponding to the second current order may be comprised in a second portion (e.g., a lower portion and/or half) of the first side (e.g., and/or the second side) of the ingredient (e.g., and/or a container comprising and/or associated with the ingredient) (e.g., when viewed from an aerial view).”); 
 	a plurality of target lights, at least one target light positioned adjacent each one of the plurality of product preparation stations, wherein each of the target lights are fixed in position (see e.g. [0021-24] where the target lights are the lights for the second order that are illuminated at each state of the preparation area, and at each section/station of the prep area; for 
 	a line level lighting system controller comprising an ingredient light interface, a target light interface, a first processor, and a first memory storing first instructions for execution by the first processor that, when executed by the first processor, cause the first processor to generate and transmit signals for selectively operating the plurality of ingredient lights and the plurality of target lights to simultaneously identify at least one ingredient container holding an ingredient for an order and at least one product assembly station at which the order is being assembled (see e.g. Figs. 2-7 and [0021-24] where the processor controls the ingredient lights and target lights, where the lights are capable of simultaneously identifying an ingredient container and a station where the order is being assembled).  

 	Assar is silent regarding the following limitations: 
a heating surface comprising a plurality of heating stations.
A plurality of prep stations at which separate orders may be assembled with surfaces.
 	However, Yoshida teaches at e.g. Fig. 1, multiple heaters 3 that it would have been obvious to one of ordinary skill in the art to include the ability to have multiple heating stations so that the preparation can be performed at different heaters, when needed, at different times and locations.  Further, Yoshida teaches at e.g Fig. 1:

    PNG
    media_image2.png
    780
    701
    media_image2.png
    Greyscale
  , and see published claim 17:

    PNG
    media_image3.png
    216
    745
    media_image3.png
    Greyscale

Col. 2, lines 40-61, where the projector can project on to “the top surface of the cooking table” and onto “the chopping board”, both of which are different work stations where orders can be assembled; col. 4, ln. 5-12 and ln. 19-35, where the projector can be electrically moved to display its projection at various workstations in this food prep kitchen such as the cooking stove 3, sink 4, and the cooking table 2.  The examiner notes that when this is combined with Assar (the lighting of various orders and various ingredients) one of ordinary skill in the art would be motivated to include a work station projector that projects light to various workstations around the food prep kitchen in order to provide an indication of where the user should be working next, where this can be projected in association with the lighting of the various ingredients, thereby satisfying the simultaneous identification of the ingredient container and at least one food prep station in the kitchen at which the order is being assembled.   


 The examiner notes Yoshida includes various stations such as shown in Fig. 1 at 2, 4, 3, etc.  Further, the examiner notes that Yoshida has a projection light that can move to the different stations as required according to the cooking instructions, where this can be driven either “electrically or mechanically” as shown in col. 2, ln. 29-40, thereby also satisfying the target light(s), where the light at each location is considered a different target light.  
	Therefore, it would have been obvious to one of ordinary skill in the food preparation art at the time of the invention to modify Assar with the ability to have multiple heating stations at projected work station areas, as shown in Yoshida, so that the preparation can be performed at different heaters, when needed, at different times and locations, and so that the system can indicate to the user which work station/area the user is to assemble the item, or portion of the item, as indicated by Assar.  


With regard to claim 2, Assar further discloses: an overhead lighting system comprising: at least one overhead illumination device positioned above the heating surface and configured to selectively illuminate at least one of the heating stations; and an overhead lighting system controller comprising an illumination device interface, a second processor, and a second memory storing second instructions for execution by the second processor that, when executed by the second processor, cause the second processor to generate and transmit signals for selectively operating the at least one illumination device (see [0015] where the light can be “above” the food prep area(s); this light is controlled the same way as described above).  

With regard to claim 3, Assar further discloses: an order identification reader system comprising: at least one scanner1; and an order identification reader comprising a scanner interface, a third processor, and a third memory, the third memory storing third instructions for execution by the third processor that, when executed by the third processor, cause the third processor to receive scanned information from the scanner and 

With regard to claim 6, Assar further discloses: a cashier terminal comprising a graphical user interface (see e.g. Fig. 2, GUI at 202, 206, 208).  

With regard to claim 7, Assar further discloses: an order server comprising a line-level lighting system interface, a fifth processor, and a fifth memory, the fifth memory storing fifth instructions for execution by the fifth processor that, when executed, cause the fifth processor to transmit a first instruction signal to the line-level 3Attorney Docket No. 6377-11U.S. Application No. 15/618,273 lighting system via the line-level lighting system interface, the first instruction signal comprising first instructions for selective operation of the plurality of ingredient lights and the plurality of target lights (see e.g. [0016-17]).

The examiner refers to MPEP 2144.04 to show that a simple rearrangement of parts as shown in MPEP 2104.04(VI)(C), such as breaking up a computer into five processors does not distinguish over art that provides the same function in any other amount of processors. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Assar, Yoshida, and further in view of U.S. Pat. Pub. No. 2010/0121482 to Jackson et al. (“Jackson”).
With regard to claim 4, Assar is silent regarding the limitations of a sensor network comprising: at least one sensor positioned proximate to at least one of the plurality of ingredient containers and configured to generate a first access signal when the ingredient container is accessed; and a sensor network controller comprising a sensor interface, a fourth processor, and a fourth memory, the fourth memory storing fourth instructions for execution by the fourth processor that, when executed by the fourth processor, cause the fourth processor to receive the first access signal via the sensor interface and generate, in response to receipt of the first access signal, a second access signal.

 	However, Jackson teaches at e.g. Fig. 4A-4E, 310 a plurality of scanners that capture images at predetermined times/actions, and assemble a picture of various access of the container 
	Therefore, it would have been obvious to one of ordinary skill in the work station food prep art to modify the combination of Assar and Yoshida, as combined above, with the ability to include a plurality of scanners that capture images at predetermined times/actions, and assemble a picture of various access of the container from the user, and where various access signals are generated (see e.g. [0005] “Based on signals generated by the sensors, the toolboxes are able to determine whether any tools are missing.”; [0079]; [0089], where this is beneficial to the user(s) so that access of said ingredient is known and verified while the item is being made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Assar and Yoshida, and further in view of U.S. Pat. Pub. No. 2015/0187234 to Atkinson et al. (“Atkinson”).

With regard to claim 5, Assar is silent regarding the following limitation: a label printer configured to print a label and, upon removal of the label from the label printer, to generate a completion signal.  However, Atkinson teaches at e.g. abstract and [0049] that it would have been obvious to one of ordinary skill in the transmission art to include a label that can be printed that sends signals upon removal from the printer, where this is performed in order to monitor the product and usage of such tag.  Therefore, it would have been obvious to one of ordinary skill in the label art at the time of filing to modify the combination of Assar and Yoshida, as combined above, with the ability to include a label that can be printed that sends signals upon removal from the printer, where this is performed in order to monitor the product and usage of such tag.
   


Response to Arguments
15.	Applicant’s arguments filed on 08/05/2020 have been fully considered and are not found to be persuasive.	
16.	Applicant argues the following:

    PNG
    media_image4.png
    313
    802
    media_image4.png
    Greyscale

For the limitation of, “a plurality of product assembly stations at which a plurality of separate orders may be assembled simultaneously,” the examiner refers to Assar at [0022], Fig. 4; and to Yoshida at Fig. 1, with motivation to combine as found above.  For the limitation of, “positioned on the product preparation surface and delimited by visible markings,” the examiner refers to Assar at Fig. 4:

    PNG
    media_image1.png
    415
    603
    media_image1.png
    Greyscale
The examiner also refers to Yoshida for the claimed surface.  The examiner also notes that the claims no longer recite this “positioned on” limitation, accordingly this argument is moot.  For the next limitation of, “a plurality of ingredient containers adjacent to and separate from the product preparation surface.”  See Assar at e.g. Fig. 5, where the top surface of the lights could be considered the “product preparation 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A scanner is defined as “a device for examining, reading, or monitoring something.”  See definition of “scanner”, Lexico powered by Oxford Dictionary (attached).